Per Curiam.
Plaintiff's supposed right of recovery can rest only on defendant’s common-law liability for necessaries furnished his wife. But that liability was terminated by divorce. Under the statute (Civ. Prac. Act, § 1170) an application might have been made to the Supreme Court for counsel fees (Fox v. Fox, 263 N. Y. 68), but that does not aid plaintiff here.
Judgment and order of June 30, 1936, reversed, with ten dollars costs, and summary judgment directed for defendant, with costs.
Appeal from order denying reargument dismissed.
Lydon and Hammer, JJ., concur; Levy, J., dissents, with opinion.